Citation Nr: 0528004	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and four witnesses


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
June 1975 and from October 1979 April 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.  In May 2003, 
the Board remanded the matter for additional development.  
That development has been completed to the extent possible, 
and the matter is again before the Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record includes a medical diagnosis of PTSD, evidence 
which supports the veteran's assertion of in-service 
incurrence of one or more stressful events, and medical 
evidence of a nexus between diagnosed PTSD and the stressful 
events in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's reported stressors include participating in the 
evacuation of an Embassy while aboard the USS Manitowoc 
ashore in Beirut.  He said that his ship received small arms 
fire from the shore.  The veteran further reported that he 
knew a soldier that died in September 1982, in Beirut.  This 
soldier's name is listed on the Beirut Memorial.

Evidence was received from the Department of the Navy, Marine 
Corps Historical Center, verifying the veteran's Marine Corps 
service and providing a historical background and chronology 
of events for his unit.  The evidence indicated that he 
participated in evacuation operations ashore in Beirut, 
Lebanon, from August 25, 1982, to September 10, 1982.  It was 
noted that all operations were conducted within the port and 
were without incident and that no casualties were suffered.  
The evidence revealed that the PLO continually fired their 
weapons recklessly into the air as well as threw grenades and 
fired into the air, which burst over Marine positions.  The 
documents stated that on 7 different occasions Marine 
positions received direct arms fire, and that although the 
fire struck very near to the troops, it seemed to be 
harassing fire, more than an attempt to inflict casualties.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

In this case, the veteran does not argue, and the evidence, 
including a review of the information contained in the 
veteran's personnel file and his discharge (DD Forms 214), 
does not show, that he participated in combat, as that term 
is defined by controlling laws.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 21-1") which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, that "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

In more recent cases, the Court has clarified that 
promulgation of amended regulations of 38 C.F.R. § 
3.304(f)(3) were within VA authority to require "credible 
supporting evidence" of the occurrence of a stressor in PTSD 
claims.  However, that claimant must be advised that evidence 
from sources other than service records may corroborate the 
stressor incurrence.  It was also held that in some 
situations, corroborating evidence of an in-service stressor 
may be provided by other lay evidence.  And that in fact, VA 
regulatory requirements for "credible supporting evidence" 
that the stressor occurred does not preclude the 
consideration of lay evidence in the context of the statutory 
obligation to review the entire evidence of record, assess 
credibility, and resolve reasonable doubt.  See, e.g., Moran 
v. Principi, No. 99-754 (U. S. Vet. App. June 20, 2003); 
Russell v. Principi, No. 91-1457 (U.S. Vet. App. April 16, 
2003); and another related discussion of corroboration of in- 
service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02- 
7346, May 14, 2003.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The claimed stressors in this case have varied and have been 
notable for their inconsistency.  However, it is undisputed 
and verified that the aforementioned incidents in Beirut 
occurred while the veteran was in that area.  The Marine and 
Naval verification of these incidents are considered highly 
probative as to the fact that the veteran was fired upon and 
in a hostile environment while in Beirut.  His stressors as 
to this matter were consistent with his service personnel 
records, his occupational specialty during his Naval duty, 
and his record of duty stations.  Additionally, the veteran 
has presented evidence of his receipt of a Navy Expeditionary 
Medal in recognition of his service in Beirut and aboard the 
USS Arkansas for periods from December 1982 through May 1983.  
During the most recent VA-ordered evaluation, the 
psychiatrist opined that the veteran's comrades be contacted 
to verify the alleged stressful events that as yet have 
proved to be incapable of verification.  

Since approximately 2001, the veteran has been seen on a 
fairly regular basis for PTSD.  He has been in treatment at a 
VA PTSD program.  Moreover, in a letter dated in October 
1999, a VA medical doctor indicated that he felt the 
veteran's assessment of adjustment disorder with depressed 
mood with the strong possibility of becoming a major 
depressive episode, could be related to the current diagnosis 
of PTSD.  

Several evaluative statements are of record, including one 
from the veteran's treating VA clinical psychologist dated in 
April 2004 and a clinical psychologist performing a Social 
Security Administration (SSA) disability evaluation dated in 
November 1998, showing diagnoses of PTSD related to his 
Beirut experiences.  In addition to other symptoms, he has 
had difficulty sleeping, periods of violence, a strong 
avoidance of Arabic people, hypervigilance, and flashbacks.  
These examiners concluded that he was experiencing PTSD as a 
result.  In his November 1998 examination, he reported that 
his job on ship involved bringing things to the command post 
in Beirut from the ship.  He was always accompanied by two 
Marines.  He reported that he was exposed to small arms fire, 
grenades and dead bodies.  He was never hit.  

The veteran has reported a conflicting story involving his 
killing of a boy of about 14 while in Beirut.  The 
circumstances of this event have proved incapable of 
substantiation.  The inconsistencies in the veteran's 
reporting of this event and another event have proved to be a 
factor that has impugned his credibility during at least two 
VA assessments for PTSD.  

VA clinical records dated from 2001 refer to the stressor 
incidents cited above as the stressor claimed by the veteran 
to support his PTSD.  

Social Security records show that the veteran was been found 
disabled due to PTSD in 1999.  The PTSD was noted in medical 
records to be related to his Naval experiences described 
herein.  

Given the nature of the action taken by the Board herein, it 
must be concluded that all evidence has been satisfactorily 
developed and that the veteran has benefited from all due 
process protections as contemplated within newly enacted 
legislation.  Although the veteran has submitted additional 
argument and a video since the last supplemental statement of 
the case, the Board finds favorably in this matter, thus 
there is no prejudice to the veteran in not referring the 
additional evidence to the RO prior to Board review.  Under 
the circumstances in this case, there is no prejudice to the 
veteran in deciding the claim at this time.  VA has satisfied 
its duty to notify and assist to the extent necessary to 
allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993), see also 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

It should be said from the outset that the obtainable 
evidence in this case is by no means comprehensive, nor will 
it probably ever be much better than it is now.  The Armed 
Forces Center for Unit Records Research (CURR) has been 
unable to verify the veteran's stressors with any 
specificity, as far as the friend dying and the killing of 
the boy.  There is nothing that either VA or the claimant can 
reasonably do to make the documented factual underpinnings of 
the case any more persuasive, and there is no point in 
endeavoring to do so.

Nonetheless, the Board finds that there is a sufficiently 
credible and adequate basis for satisfactorily resolving the 
issue at hand.

Applicable regulations provide that service connection for a 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), (2) a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).

In the case of a non-combat related stressor, there are 
numerous guidelines set forth which regulate what may and may 
not be considered and under what circumstances.  In the case 
of a claim that a specific incident such as that described 
herein was the stressor for PTSD, certain additional or 
collateral factors may be taken into consideration.  In this 
case, there are official reports of his duty stations and his 
presence in Beirut associated with the aforementioned ship, 
as reflected in service personnel records.  These are 
consistent with the basic information provided by the 
veteran.

As noted by CURR, the veteran's stories as to the specific 
incidents, other than delivery of items from the ship to 
Beirut, have admittedly been somewhat hard to verify due to 
lack of specificity.  Nonetheless, throughout his testimony 
and his report of the circumstances around his going ashore, 
his descriptions were sufficiently credible and consistent 
with his service.  The Board does not reach the credibility 
of the specific matters such as the killing of the boy and 
his comrade, as the circumstances of being fired upon, even 
if it was so-called harassment fire, have been verified.  
Regardless of any possible elaborations after the fact, and 
absent evidence to the contrary, that stressor as described 
in service is credible.

The veteran's story as to delivering records from the ship is 
not contradicted by collateral records, and in fact it is 
corroborated thereby.  It is also certainly exclusively 
believed by many clinicians and therapists who have seen him 
in a clinical and/or personal setting since then.  The story 
remains somewhat incomplete, perhaps, and not totally 
persuasive in every single aspect.  Nonetheless, all in all, 
the Board has perceived a basis for extending credibility to 
this account at least to the extent of it having happened and 
that he is now severely impacted thereby by virtue of his 
having come to dwell thereon.

The veteran obviously had a difficult post-service life, 
which in the aggregate has unfortunately often paralleled a 
classic PTSD state.  It is clear that his mental health has 
had a significant progression downward, but his symptoms have 
been very much the same.  He is predominantly diagnosed as 
having PTSD as his primary mental health problem.

Pivotally, of record are numerous affirmative conclusions, 
reached by medical and lay experts, that his current symptoms 
are due to and entirely consistent with the reasonably 
substantiated in-service stressor incident.

His ongoing treating physicians, as evidenced by the ongoing 
clinical reports, have been convinced of the story and the 
relationship between such incidents in service and his 
current PTSD.  All in all, the Board finds no sound basis for 
disagreement with the medical experts, and is in fact 
precluded by regulations and judicial mandates from reaching 
a different conclusion.

Resolving all doubt in his favor, the veteran's currently 
diagnosed PTSD cannot be dissociated from the reported 
stressors during service in Beirut.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


